Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144279                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 144279                             Brian K. Zahra,
  In re TET a/k/a TEI, Minor.                                       COA: 304232                                       Justices
                                                                    Oakland CC Family Division:
                                                                    2010-778420-AY
  ____________________________________/

        On order of the Court, the application for leave to appeal the November 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2012                    _________________________________________
           y0110                                                               Clerk